I concur but I reserve from my concurrence the implication contained in the opinion that there could not be brought to this court in one appeal and under one notice of appeal, the question of whether a gardian had been properly or validly appointed, and at the same time the question as to whether such guardian if validly appointed, could reduce certain property to his possesion. I think the result arrived at makes it unnecessary to decide that question. In this case the order appointing the Tracy Loan  Trust Company as guardian was signed on January 5, 1940. The order directing delivery of stock certificates to the Tracy Loan  Trust Company was made on March 13, 1940. The appeal from both orders was taken in due time, computed from January 5, 1940. I am not prepared to say that an appeal in Probate cannot pick up more than one order, at least if the orders appealed from were all made within the time allowed for taking of an appeal from the first appealable order. I am not prepared to say that where an order in probate is considered final for the purposes of appeal, other subsequent appealable orders may not all be taken to this court in one appeal, if all are taken within the time computed from the first order. I do not say that two such *Page 12 
questions may be taken on a composite appeal but I think under the results arrived at in this case it is unnecessary to decide that question.